Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-1624

                      UNITED STATES OF AMERICA,
                              Appellee,

                                      v.

                         GARY C. PETTIFORD,
                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

      [Hon. Ronald R. Lagueux, Senior U.S. District Judge]


                                   Before

                         Selya, Circuit Judge,

              Coffin and Cyr, Senior Circuit Judges.


     Jennifer A. Appleyard, by appointment of the court, on brief
for appellant.
     Craig N. Moore, Acting United States Attorney, Donald C.
Lockhart and Zechariah Chafee, Assistant United States Attorneys,
on brief for appellee.



                             March 30, 2004
          Per   Curiam.    Defendant-appellant   Gary   C.   Pettiford

pleaded guilty to two counts of bank robbery in violation of 18

U.S.C. § 2113(a).   The district court, taking note of Pettiford's

long criminal record, sentenced him on April 22, 2003 as a career

offender, USSG §4B1.1(a)-(b), to a 151-month incarcerative term.

Pettiford now appeals.    His able counsel, heroically trying to do

much with little, has raised two issues. Despite the excellence of

counsel's efforts, neither warrants extended discussion.

          First, Pettiford argues that the district court erred in

denying his motion for a downward departure on the ground that the

career offender designation overstated the gravity of his criminal

history. See id. §4A1.3. The principal problem with this argument

— there are several others, but we need not reach them — is the

general rule that a sentencing court's discretionary refusal to

depart is unreviewable. See United States v. Sanchez, 354 F.3d 70,

76 (1st Cir. 2004); United States v. Pierro, 32 F.3d 611, 619 (1st

Cir. 1994).     At first glance, that rule seems to control here

because the decision whether to grant an "overstatement" departure

pursuant to section 4A1.3 lies primarily within the discretion of

the sentencing court.

          Pettiford acknowledges this fact, but says that his case

falls within an exception to the unreviewability doctrine because

the sentencing court misapprehended its authority to depart.      Such

an exception does exist.     See United States v. Teeter, 257 F.3d


                                -2-
14, 30 (1st Cir. 2001) (discussing this exception).               However, the

record belies any suggestion that the exception pertains here.

             No useful purpose would be served by a blow-by-blow

account of the colloquy at the disposition hearing.               The short of

it is that the sentencing court voiced some uncertainty about its

authority to depart in the circumstances of this case,1 but made it

perfectly clear that, if it had such authority, it would choose, as

a   matter   of   discretion,   not   to    exercise    that    discretion   in

Pettiford's favor. No more was exigible. See, e.g., United States

v. Londono-Quintero, 289 F.3d 147, 155 (1st Cir. 2002); United

States v. DeLeon, 187 F.3d 60, 69 (1st Cir. 1999).

             Pettiford's   attempt     to    blunt     the     force   of   this

alternative holding fails.        He wrests a single sentence in the

district court's bench decision from its contextual moorings and

attempts to use that sentence to prove his point.                  However, in

answering questions of this sort, appellate courts must read the

record as a whole.     DeLeon, 187 F.3d at 69.         On an holistic view,

there is no plausible basis for a claim that the district court

misunderstood the extent of its authority.             See United States v.

Grandmaison, 77 F.3d 555, 564-65 (1st Cir. 1996) (explaining that

mere ambiguity in the sentencing record is insufficient to render


      1
      The sentencing court's uncertainty was warranted.      This
court, sitting en banc, has divided equally over whether district
courts may grant "overstatement" or "smallness" departures in
career offender cases. See United States v. Perez, 160 F.3d 87,
88-90 (1st Cir. 1998) (en banc) (per curiam).

                                      -3-
the   court's   refusal     to   depart   reviewable    on   appeal).      This

assignment of error is, therefore, not properly before us.

           Pettiford's      second   assignment   of    error   is    no   more

rewarding. In it, he vigorously challenges a reckless endangerment

enhancement, see USSG §3C1.2, proposed by the probation department

and arguably accepted by the district court.2                The difficulty,

however, is that this enhancement dropped out of the case once the

district court completed its factfinding and sentenced Pettiford

under the alternative career offender formulation.                See United

States v. Ventura, 353 F.3d 84, 90 (1st Cir. 2003) (describing the

alternative sentencing calculations required in career offender

cases).   The propriety of the proposed enhancement is, therefore,

immaterial.     See, e.g., United States v. Frazier, 340 F.3d 5, 7-8

(1st Cir.), cert. denied, 124 S. Ct. 971 (2003); United States v.

Ruiz-Garcia, 886 F.2d 474, 476 (1st Cir. 1989).

           We   need   go   no   further.     Shortly   after   the     initial

promulgation of the federal sentencing guidelines, we wrote that

"[s]entencing appeals prosecuted . . . in the tenuous hope that

lightning may strike, ought not to be dignified with exegetic

opinions, intricate factual synthesis, or full-dress explications

of accepted legal principles." Ruiz-Garcia, 886 F.2d at 477. That



      2
      This proposed enhancement was based on Pettiford's behavior
when the arresting officer initially attempted to apprehend him.
For reasons that soon will become apparent, the details need not
concern us.

                                     -4-
apothegm applies here.   Consequently, we content ourselves with

this brief description of why we reject Pettiford's appeal and

summarily affirm his conviction and sentence.

          Affirmed.   See 1st Cir. R. 27(c).




                                -5-